


Exhibit 10.1

AMENDMENT
TO
EMPLOYMENT AGREEMENT

        This Amendment is made as of July 16, 2002, by and between Michaels
Management Services, LP, a Texas limited partnership (the "Company"), and R.
Michael Rouleau ("Executive").

        WHEREAS, Michaels Stores, Inc., a Delaware corporation and the ultimate
parent of the Company ("Michaels"), and Executive entered into an Employment
Agreement dated as of March 20, 2001 (the "Agreement"); and

        WHEREAS, on December 21, 2001, Michaels assigned the Agreement to the
Company, and Executive consented to such assignment; and

        WHEREAS, the Company and Executive wish to amend the Agreement as set
forth below.

        NOW, THEREFORE, the parties agree as follows:

        1.    Paragraph 1(d) of the Agreement is amended in its entirety to read
as follows:

        (d)    Termination; Severance Pay.    The term of this Agreement will
terminate upon the first to occur of (i) January 31, 2006, (ii) Executive's
death or permanent disability (as determined by the Board of Directors in its
good faith judgment) or (iii) the date on which the Company's Board of Directors
terminates Executive's employment for Cause (as defined below). In the event
that the Company shall terminate Executive's employment prior to January 31,
2006, otherwise than pursuant to clause (ii) or (iii) above, the Company shall
pay severance pay to Executive by continuing the Base Salary, as well as all
additional benefits described in Paragraph 1(b) and in effect at the time of
such termination (other than medical, dental and vision benefits, which will be
provided only on the terms set forth in Paragraph 1(e)), until January 31, 2006,
and by paying Executive a prorated bonus for the fiscal year of the Company in
which such termination occurs, if Executive would have earned any bonus under
the Company's bonus plan for such fiscal year. Such payments of Base Salary
shall be made in bi-weekly installments, and such prorated bonus, if any, shall
be paid when bonuses for such fiscal year are paid to Company employees in the
ordinary course of business. For purposes of this Agreement, "Cause" shall mean
by determination of the Company's Board of Directors in its good faith judgment
that Executive has: (1) knowingly committed gross misconduct in the performance
of his duties, (2) knowingly committed gross negligence or gross nonfeasance in
the performance of his duties, (3) committed an act of financial dishonesty
against the Company or any of its subsidiaries, parents or affiliates, or
(4) committed any felony involving moral turpitude.

        In the event this Agreement is terminated at any time and for any reason
(i) any unvested portion of Executive's 401(k) savings plan interest will
automatically accelerate and become immediately 100% vested on the date of such
termination or, if such accelerated vesting is not permitted by any law,
regulation or governmental ruling applicable to the 401(k) savings plan, the
Company will pay to Executive the value of his unvested interest in the 401(k)
savings plan; (ii) Executive will have the option to purchase the Company-paid
automobile in his possession at the depreciated book value of said automobile;
and (iii) Executive will automatically become the owner of his Company-paid
whole life insurance policy.

        2.    Paragraph 1 of the Agreement is amended by the addition of the
following subparagraphs:

        (e)    Medical Benefits after Termination of Employment.    If, at or
before the termination of this Agreement (including any extensions of the term
of this Agreement), Executive retires from the Company or his employment is
terminated by the Company without Cause or his employment terminates by reason
of permanent disability (within the meaning of that term under Paragraph 1(d)),
Executive and his current spouse will continue to participate in the Michaels
Stores, Inc. Medical, Dental and Vision Care Plan (the "Plan") on the same basis
as that available

--------------------------------------------------------------------------------

from time to time to senior executive officers of the Company and their eligible
dependents, except as otherwise provided in this Paragraph 1(e). When Executive
or his spouse becomes eligible for Medicare, post-termination benefits provided
under the Plan will be coordinated with Medicare coverage as if Executive or his
spouse, as applicable, had applied for and were receiving benefits under both
Medicare Part A and Medicare Part B, with Medicare providing primary coverage
and the Plan providing secondary or supplemental coverage. Post-termination
benefits will be provided under the Plan to Executive until the earlier of his
death or the date he becomes entitled to medical benefits from another employer
and will be provided to Executive's spouse until the earliest of her death,
Executive's death, the date she becomes entitled to medical benefits from
another employer or the date she no longer qualifies as an eligible dependent
under the Plan; provided, however, that if Executive's spouse is receiving
post-termination benefits under the Plan at the time of Executive's death but
has not attained age 65, such post-termination benefits will continue to be
provided to Executive's spouse until her 65th birthday. The Company will bear
the full cost of post-termination benefits provided to Executive and his spouse
under the Plan (other than the cost of Medicare premiums). If the Plan is unable
to provide Executive and his spouse with the post-termination coverage provided
in this Paragraph 1(e), the Company will purchase health insurance for Executive
and his spouse that provides, to the extent practicable, reasonably comparable
benefits. Notwithstanding the foregoing provisions, neither Executive nor his
spouse will be entitled to the benefits provided by this Paragraph 1(e) in the
event the Company terminates Executive's employment for Cause.

        If, at or before the termination of this Agreement (including any
extensions of the term of this Agreement), Executive's employment terminates by
reason of his death, Executive's current spouse will continue to participate in
the Plan on the same basis described in the preceding paragraph of this
Paragraph 1(e) as if Executive's death had occurred after his retirement from
the Company.

        (f)    Stock Options.    In the event this Agreement is terminated at
any time and for any reason, each outstanding option to purchase common stock of
the Company held by Executive at such termination will become 100% vested and
exercisable and (provided that Executive's employment has not been terminated
for Cause) will expire, notwithstanding the stated expiration date of such
option, one day prior to the fifth anniversary of such termination. In the event
of any conflict between the terms of this Paragraph 1(f) and the terms contained
in any document evidencing any such option, the terms of this Paragraph 1(f)
will control.

        3.    The address for delivering notices to the Company under
Paragraph 4 of the Agreement is amended to read as follows:

To the Company:

Michaels Management Services, LP.
8000 Bent Branch Drive
Irving, Texas 75063

Attention: Senior Vice President, Human Resources

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first written above.

    MICHAELS MANAGEMENT SERVICES, LP
 
 
By:
 
MICHAELS GP, INC., Its General Partner
 
 
By:
 
/s/  CHARLES J. WYLY, JR.      

--------------------------------------------------------------------------------

Name: Charles J. Wyly, Jr.
Title: Chairman
 
 
/s/  R. MICHAEL ROULEAU      

--------------------------------------------------------------------------------

R. Michael Rouleau

--------------------------------------------------------------------------------

CONSENT OF MICHAELS STORES, INC.

        Michaels Stores, Inc., a Delaware corporation, as guarantor of the
Company's obligations to Executive under the Agreement and as sponsor of the
Plan, consents and agrees to the terms of the foregoing Amendment to Employment
Agreement.

    MICHAELS STORES, INC.
 
 
By:
 
/s/  CHARLES J. WYLY, JR.      

--------------------------------------------------------------------------------

Name: Charles J. Wyly, Jr.
Title: Chairman

--------------------------------------------------------------------------------
